DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to Applicant's Amendment filed on February 25, 2022. Claims 1-14 are still pending in the present application. 
Allowable Subject Matter
Claims 1-14 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Consider claim 1 and 8, the best references found during the prosecution of the present application were, Applicant's Admitted Prior Art (“Description of the Related Art” of the instant Application specification) (hereinafter AAPA) and 3GPP, "Discussion on measurement reporting," R2-083329, 3GPP TSG-RAN WG2 #62bis (hereinafter 3GPP).  3GPP directed toward periodical measurement reporting.  However, the combination of AAPA and 3GPP failed to disclose or suggest each and every limitation recited in claims 1-14 of the claimed invention when considered as a whole.  Therefore, claims 1-14 are found allowable.
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642